DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-12 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.

(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bihari et al. (US 2017/0157845 A1, hereinafter “Bihari”).
Regarding Claim 1, Bihari discloses a Fused Filament Fabrication or Fused Deposition Modeling additive manufacturing apparatus for building a part or article layer-by-layer by heating monofilament thermoplastic material to a semi-liquid state (melted fabrication material) and extruding it according to 
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by Bihari as discussed above. Bihari discloses the limitations of Claim 2 as discussed above.
Regarding Claim 4, the limitations of Claim 1 from which Claim 4 depends are disclosed by Bihari as discussed above. Bihari further discloses a temperature sensor (72) to determine the temperature of the top position of the layer, adjacent to the area to be heated such that the temperature of the top portion of the layer can be determined before the application of the heater to allow online adjustment of the intensity of the heat from the heater based upon the actual temperature of the top portion and the desired temperature of the area to be heated ([0036]). It is the Examiner’s position that under the standard of broadest reasonable interpretation, the recited processor of Claim 4 is inclusive of the sensor of Bihari because the performed functions are the same. Furthermore, the instant specification describes a temperature sensor as measuring the temperature.
Regarding Claim 8, the limitations of Claim 1 from which Claim 8 depends are disclosed by Bihari as discussed above. Bihari discloses a plurality of heaters, as discussed above.
Regarding Claim 10, the limitations of Claim 1 from which Claim 10 depends are disclosed by Bihari as discussed above. It is the Examiner’s position that Claim 10 attempts to limit materials worked upon by the inventive structure. This is a statement of intended use of the structure and carries little patentable weight. However, Bihari further discloses the monofilament fabrication material may comprise 
Regarding Claim 11, the limitations of Claim 1 from which Claim 11 depends are disclosed by Bihari as discussed above. Bihari discloses a support to support the fabrication material layer, as discussed above.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bihari et al. (US 2017/0157845 A1, hereinafter “Bihari”).
Regarding Claim 12, Bihari discloses a Fused Filament Fabrication or Fused Deposition Modeling additive manufacturing apparatus and method for building a part or article layer-by-layer by heating monofilament thermoplastic material to a semi-liquid state (melted fabrication material) and extruding it according to computer-controlled paths (fabrication material layers) ([0019-0020]). The apparatus comprises the system (fabricating apparatus, 10) including a build platform (support, 14), a guide rail system (16), an extrusion head (discharger, 18), and a supply source (20) ([0034]; Fig. 1). An energy source (heater, 54) can be coupled to the discharger via a support arm (58) or can be separate from the extrusion head, and can be controlled by a computer-operated controller (28) ([0035]; Fig. 3). The heater can include any device capable of heating an area (56) of the top portion (51) of previously deposited layer (fabrication material layer formed by the discharger, 50) ([0035]). In operation, the discharger deposits a layer (50) onto the support, and prior to depositing subsequent layer (52), the heater directs energy to target area (region of the fabrication material layer) ([0045]), thus laminating another fabrication material layer on the fabrication material layer heated by the heater.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bihari et al. (US 2017/0157845 A1, hereinafter “Bihari”) in view of Wu (CN 203713078 U). 
Regarding Claim 3, the limitations of Claim 1 from which Claim 3 depends are disclosed by Bihari as discussed above. Bihari does not disclose a conveyor configured to convey the heater so that the heater heats a position of the fabrication material layer from different directions.
In the same field of endeavor, 3D printing (additive manufacturing) with a hot melt printer head, Wu
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Bihari invention of an apparatus for additive manufacturing for heating an area of the previous material layer prior to printing a subsequent layer on that area, as discussed above, with the Wu teaching of a laser that may move around the article to head a position from different directions. One would be motivated to combine them by a desire to gain the benefit of smoothing the zigzagged periphery of the article for better appearance.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bihari et al. (US 2017/0157845 A1, hereinafter “Bihari”). 
Regarding Claims 5-7, the limitations of Claim 1 from which Claims 5-7 depends are disclosed by Bihari as discussed above. Bihari further discloses some example of possible heaters include a light source such as a laser, heated inert gas such as air, a heat plate, infrared heat, and combinations thereof ([0035]). Bihari does not explicitly disclose a laser emitter, an air blower, and a contact heater. However, it is the Examiner’s position that because it is commonplace and well known in the art for a laser emitter to be used to emit laser light, and for a blower to be used to blow heated air, and for a contact heater to be used to contact and heat, one of ordinary skill in the art would have found it obvious to use an emitter, a blower, and a contact heater to achieve predictable results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bihari et al. (US 2017/0157845 A1, hereinafter “Bihari”) in view of Mark et al. (US 2015/0375457 A1, hereinafter “Mark”). 
Regarding Claim 9, the limitations of Claim 1 from which Claim 9 depends are disclosed by Bihari as discussed above. Bihari does not disclose a cooler configured to cool an outer peripheral portion of a fabrication object formed with the fabrication material.
In the same field of endeavor, 3D printing (additive manufacturing) with a extrusion deposition-type printer head, Mark discloses the 3D printer as depicted in Figure 8 wherein a filament (2a) is fed into an extruder (discharger, 10) and laid layer-by-layer to fabricated a part, and where it may be desired to bridge a gap (48) ([0154]; Figs. 8-9). Optionally, a cooling mechanism (cooler) such as a jet of cooling air may further prevent sagging over the gap by solidifying the polymer material surrounding the core (outer 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Bihari invention of an apparatus for additive manufacturing for heating an area of the previous material layer prior to printing a subsequent layer on that area, as discussed above, with the Mark teaching of selective cooling over the a gap to improve solidification of the material. One would be motivated to combine them by a desire to gain the benefit of selectively cooling material only while it is over the gap to lead to better adhesion in the remaining part since maintaining an elevated temperature in the remaining part enhances diffusion bonding between adjacent layers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gordon (US 2016/0207263 A1, here made of record) discloses an extrusion deposition-type additive manufacturing system with improved inter-layer bonding in 3D printed objects by using one or more targeted heat sources that pre-heat a targeted portion of existing object material before additional material is deposited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743